UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) of THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 1-11986 TANGER FACTORY OUTLET CENTERS, INC. (Exact name of Registrant as specified in its Charter) NORTH CAROLINA 56-1815473 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 3200 Northline Avenue, Suite 360, Greensboro, North Carolina 27408 (Address of principal executive offices) (Zip code) (336) 292-3010 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ý Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No ý 31,621,481 shares of Common Stock, $.01 par value, outstanding as of July 30, 1 TANGER FACTORY OUTLET CENTERS, INC. Index Page Number Part I. Financial Information Item 1.Financial Statements (Unaudited) Consolidated Balance Sheets - as of June 30, 2008 and December 31, 2007 3 Consolidated Statements of Operations - for the three and six months ended June 30, 2008 and 2007 4 Consolidated Statements of Cash Flows - for the six months ended June 30, 2008 and 2007 5 Notes to Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3.Quantitative and Qualitative Disclosures about Market Risk 29 Item 4.Controls and Procedures 29 Part II. Other Information Item 1.Legal Proceedings 30 Item 1A. Risk Factors 30 Item 4.Submission of Matters to a Vote of Security Holders 30 Item 6.Exhibits 31 Signatures 31 2 PART I. – FINANCIAL INFORMATION Item 1 – Financial Statements TANGER FACTORY OUTLET CENTERS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) (Unaudited) June 30, December31, 2008 2007 ASSETS: Rental property Land $ 130,077 $ 130,075 Buildings, improvements and fixtures 1,130,536 1,104,459 Construction in progress 90,430 52,603 1,351,043 1,287,137 Accumulated depreciation (333,995 ) (312,638 ) Rental property, net 1,017,048 974,499 Cash and cash equivalents 1,088 2,412 Investments in unconsolidated joint ventures 11,667 10,695 Deferred charges, net 41,821 44,804 Other assets 28,097 27,870 Total assets $ 1,099,721 $ 1,060,280 LIABILITIES, MINORITY INTEREST AND SHAREHOLDERS’ EQUITY Liabilities Debt Senior, unsecured notes (net of discount of $721 and $759, respectively) $ 398,779 $ 498,741 Unsecured term loan 235,000 Mortgages payable (including a debt premium of $0 and $1,046, respectively) 173,724 Unsecured lines of credit 128,300 33,880 762,079 706,345 Construction trade payables 28,393 23,813 Accounts payable and accrued expenses 34,831 47,185 Total liabilities 825,303 777,343 Commitments Minority interest in operating partnership 32,102 33,733 Shareholders’ equity Preferred shares, 7.5% Class C, liquidation preference $25 per share, 8,000,000 shares authorized, 3,000,000 shares issued and outstanding at June 30, 2008 and December 31, 2007 75,000 75,000 Common shares, $.01 par value, 150,000,000 shares authorized, 31,619,721 and 31,329,241 shares issued and outstanding at June 30, 2008 and December 31, 2007, respectively 316 313 Paid in capital 355,733 351,817 Distributions in excess of net income (189,458 ) (171,625 ) Accumulated other comprehensive income (loss) 725 (6,301 ) Total shareholders’ equity 242,316 249,204 Total liabilities, minority interest and shareholders’ equity $ 1,099,721 $ 1,060,280 The accompanying notes are an integral part of these consolidated financial statements. 3 TANGER FACTORY OUTLET CENTERS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three months ended Six months ended June30, June30, 2008 2007 2008 2007 Revenues Base rentals $ 38,623 $ 36,318 $ 75,855 $ 71,407 Percentage rentals 1,120 1,662 2,298 3,129 Expense reimbursements 15,692 15,764 33,170 30,777 Other income 1,570 1,590 2,958 3,088 Total revenues 57,005 55,334 114,281 108,401 Expenses Property operating 17,525 17,822 36,744 34,735 General and administrative 5,677 4,903 10,948 9,180 Depreciation and amortization 14,690 15,490 30,273 33,929 Total expenses 37,892 38,215 77,965 77,844 Operating income 19,113 17,119 36,316 30,557 Interest expense 9,496 10,072 19,044 20,128 Loss on settlement of US treasury rate locks 8,910 8,910 Income before equity in earnings of unconsolidated joint ventures, minority interest and discontinued operations 707 7,047 8,362 10,429 Equity in earnings of unconsolidated joint ventures 558 334 952 569 Minority interest in operating partnership 23 (982 ) (1,065 ) (1,346 ) Income from continuing operations 1,288 6,399 8,249 9,652 Discontinued operations, net of minority interest 26 54 Net income 1,288 6,425 8,249 9,706 Preferred share dividends (1,407 ) (1,407 ) (2,813 ) (2,813 ) Net income (loss) available to common shareholders $ (119 ) $ 5,018 $ 5,436 $ 6,893 Basic earnings per common share Income (loss) from continuing operations $ $ .16 $ .18 $ .22 Net income (loss) $ $ .16 $ .18 $ .22 Diluted earnings per common share Income (loss) from continuing operations $ $ .16 $ .17 $ .22 Net income (loss) $ $ .16 $ .17 $ .22 Dividends paid per common share $ .38 $ .36 $ .74 $ .70 The accompanying notes are an integral part of these consolidated financial statements. 4 TANGER FACTORY OUTLET CENTERS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six Months Ended June 30, 2008 2007 OPERATING ACTIVITIES Net income $ 8,249 $ 9,706 Adjustments to reconcile net income to net cash provided by operating activities: Loss on settlement of US treasury rate locks 8,910 Depreciation and amortization (including discontinued operations) 30,273 34,026 Amortization of deferred financing costs 750 835 Equity in earnings of unconsolidated joint ventures (952 ) (569 ) Operating partnership minority interest (including discontinued operations) 1,065 1,357 Compensation expense related to restricted shares and options granted 2,620 1,889 Amortization of debt premiums and discount, net (1,144 ) (1,274 ) Distributions received from unconsolidated joint ventures 1,770 1,250 Net accretion of market rent rate adjustment (93 ) (600 ) Straight-line base rent adjustment (1,874 ) (1,553 ) Increase (decrease) due to changes in: Other assets 1,005 (6,697 ) Accounts payable and accrued expenses (14,347 ) 4,491 Net cash provided by operating activities 36,232 42,861 INVESTING ACTIVITIES Additions to rental property (61,571 ) (29,316 ) Additions to investments in unconsolidated joint ventures (1,527 ) Additions to deferred lease costs (2,106 ) (1,490 ) Net cash used in investing activities (65,204 ) (30,806 ) FINANCING ACTIVITIES Cash dividends paid (26,082 ) (24,622 ) Distributions to operating partnership minority interest (4,486 ) (4,245 ) Proceeds from debt issuances 600,120 23,900 Repayments of debt (543,378 ) (17,880 ) Proceeds from tax incremental financing 1,837 1,926 Additions to deferred financing costs (2,081 ) (1 ) Proceeds from exercise of options 1,718 1,637 Net cash provided by (used in) financing activities 27,648 (19,285 ) Net decrease in cash and cash equivalents (1,324 ) (7,230 ) Cash and cash equivalents, beginning of period 2,412 8,453 Cash and cash equivalents, end of period $ 1,088 $ 1,223 The accompanying notes are an integral part of these consolidated financial statements. 5 TANGER FACTORY OUTLET CENTERS INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. Business Tanger Factory Outlet Centers, Inc. and subsidiaries is one of the largest owners and operators of factory outlet centers in the United States.We are a fully-integrated, self-administered and self-managed real estate investment trust, or REIT, that focuses exclusively on developing, acquiring, owning, operating and managing factory outlet shopping centers.As of June 30, 2008, we owned and operated 29 outlet centers with a total gross leasable area of approximately 8.5 million square feet.These factory outlet centers were 96% occupied. We also operated two outlet centers in which we owned a 50% interest with a gross leasable area of approximately 667,000 square feet. Our factory outlet centers and other assets are held by, and all of our operations are conducted by, Tanger Properties Limited Partnership and subsidiaries.Accordingly, the descriptions of our business, employees and properties are also descriptions of the business, employees and properties of the Operating Partnership.Unless the context indicates otherwise, the term “Company” refers to Tanger Factory Outlet Centers, Inc. and subsidiaries and the term “Operating Partnership” refers to Tanger Properties
